Citation Nr: 1530986	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-04 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that the RO has certified the issue of entitlement to service connection for hepatitis C.  In this case, however, a substantive appeal was not timely filed with respect to this issue.  In response to the January 2011 Statement of the Case, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, and indicated that he was only appealing the issues of service connection for right hand 5th metacarpal fracture, service connection for PTSD, and service connection for bipolar disorder.  The Veteran did not perfect his appeal with respect to the issue of entitlement to service connection for hepatitis C.  As such, this issue is not on appeal.  However, as the Veteran's representative mentioned the issue in his Statement of Accredited Representative in Appealed Case, received in November 2014, the issue of whether new and material evidence has been received to reopen a claim for service connection for hepatitis C is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the November 2014 Statement of Accredited Representative in Appealed Case, the Veteran's representative noted that the Veteran elected a Travel Board hearing via video-conference with the BVA at his local AOJ.  There is no indication that the Veteran has withdrawn this hearing request.  Given this expressed intent, the Board concludes that this case must be returned to the RO to arrange for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





